 1    
      
 2    
      
 3    
      
 4    
      
 5    
      
 6    
      
 7    
      
 8   	
     		
 9
                                           UNITED STATES DISTRICT COURT  
10                                        EASTERN DISTRICT OF CALIFORNIA 
                                                          
11
     Scott Johnson,                                     )    Case No.: 2:16‐cv‐00943‐MCE‐AC
12                                                      )     
                            Plaintiff,                  )    [PROPOSED] ORDER ON REQUEST FOR 
13                                                      )    CONTINUANCE OF DEBTOR EXAMINATION  
                               v.                       )     
14                                                      )     
     Girishkumar Mistry, et al.,                        )    Date:               3/6/19 
15                                                      )    Time:              10:00 am 
                 Defendants.                            )    Courtroom: 26 
16                                                      )     
                                                        ) 
17                                                      )
18                                                        

19
                                                      ORDER 

20              Having read the foregoing request, and good cause appearing, it is hereby ORDERED 

21
     that  the  Debtor  Examinations  RE:  Enforcement  of  Judgment  of  Girishkumar  Mistry  and 

22
     Damyantiben Patel, are continued from 12/5/18 to 3/6/19 at 10:00 am in Courtroom 26, 6th 

23   floor, 501 I Street, Sacramento, CA 95814, CA.  

24              IT IS SO ORDERED. 

25   DATED: December 4, 2018 

26
27    

28


     (Proposed) Order on request to continue Debtor Exam              -1-
